﻿42.	I should like first to extend to you, Sir, on behalf of the delegation of the Lao People's Democratic Republic, sincere congratulations on your brilliant election to the presidency of the thirty-eighth session of the General Assembly. In electing you to this important post, the General Assembly has demonstrated its confidence in and respect for you and your country, Panama, which has constantly opted for a policy of independence and the peaceful settlement of disputes in Central America. I am convinced that under your wise leadership the work of this session will be crowned with success.
43.	I should like also to extend my sincere congratulations to Mr. Imre Hollai, who successfully discharged his functions as President of the thirty-seventh session in spite of many difficulties.
44.	It is a particular pleasure for me to congratulate the Secretary-General on his relentless, tireless efforts for peace and international detente.
45.	Since the last session of the General Assembly the international climate of detente, peace, security and cooperation has in no way improved; on the contrary the situation has become even more tense.
46.	The Government of the United States has striven to increase its military budget and to step up the manufacture of nuclear and conventional weapons of mass destruction. Furthermore, it brought to bear its most eloquent rhetoric in the cause of pushing humanity closer to a nuclear catastrophe. To justify this new escalation in the arms race, it has not shrunk from intensifying the cold war and seeking in every way to sabotage the Soviet- American negotiations at Geneva.
47.	The recent case of the South Korean aircraft, which caused such distress because of the loss of lives of its passengers, clearly showed that the United States was knowingly implicated and took advantage of this pretext to pursue its policy of out and out warmongering and diverting opinion from the massive support that had been won by the peace initiatives of the Soviet Union.
48.	To attain its objectives it has striven to develop its rapid deployment forces and to build and expand its military bases, particularly in the Persian Gulf and the Indian Ocean, to defend what it describes as its vital interests, to set out  regional command centers and to engage in many kinds of military manoeuvres throughout the world, pursuing its policy of confrontation, threats, interference and aggression in Africa, Asia and Latin America.
49.	The aggression against Lebanon and its occupation by the Israeli Zionists and the brutal crimes they have committed against the Palestinian Arab and Lebanese people were carried out with the avowed co-operation of American imperialism. Under the cover of the so-called multinational peace-keeping forces it has used its air and naval forces to interfere directly in Lebanon.
50.	The Lao Peopled Democratic Republic strongly condemns these acts and reaffirms its unswerving support for the Palestinian people, struggling under the leadership of the Palestine Liberation Organization [PLO] for its fundamental rights, including its right to create an independent Palestinian State in its homeland, and it demands that Israel withdraw its troops from Lebanon and from the Arab territories, including the city of Jerusalem, which it has illegally occupied since 1967.
51.	An equally unjustified and dangerous action is the American support for the South African racists in prolonging their occupation of Namibia and their continued acts of provocation and sabotage against the African front-line States, particularly Angola and Mozambique. The United States is also engaged in acts of provocation against Libya and shameless interference in the internal affairs of Chad.
52.	In Latin America it has imposed a blockade and threatened aggression against Cuba and is seriously interfering in the internal affairs of El Salvador. It is involved in acts of armed provocation and threats of aggression against Nicaragua, Grenada and Suriname, threatening their independence and thus creating a situation which could erupt at any moment.
53.	The Lao People's Democratic Republic fully supports the efforts of national defense and socialist construction of the fraternal Cuban people and demands most energetically that the United States abandon its policy of blockade, interference and threats of aggression against the Republic of Cuba, unconditionally  returning Guantanamo to it and respecting its independence, sovereignty and territorial integrity.
54.	We wholeheartedly support the heroic struggle of the governments and peoples of Nicaragua, Grenada and Suriname to protect the fruits of their revolution. We wish to express our great appreciation for the six-point peace proposals made by the Sandinist Government.
55.	The collusion between the United States and leading Chinese circles in the pursuit of an undeclared war and their sabotage of the tranquillity and development of the Democratic Republic of Afghanistan have constantly maintained tension in the region of southern Asia.
56.	In the Far East, the United States maintains its troops in South Korea and is encouraging a revival of Japanese militarism and the creation of an American- Japanese-Korean alliance which would constitute a serious threat to the countries of Asia and the Pacific.
57.	In the economic Held the developed capitalist countries are seeking by every possible means to inflict upon the developing countries the fall-out of the economic crisis and are pursuing a policy of protectionism and discrimination in their relations with the poor countries, thus imposing upon them ever-growing difficulties. Global negotiations for international economic co-operation, so long awaited, are not taking place, and the sixth session of the United Nations Conference on Trade and Development, which met last June at Belgrade, yielded very scanty results because of the intransigent attitude of certain developed capitalist countries.
58.	The situation I have described demonstrates that this session of the General Assembly is faced with very important and urgent problems on which rests the fate of the whole of mankind.
59.	They are the problems of safeguarding international peace and security, the struggle against the arms race and the danger of a devastating nuclear war and, first and foremost, against the deployment by the United States of medium-range missiles in certain European countries by the end of this year. 

60.	They are also the problems of protecting the independence and sovereignty of peoples against imperialism, colonialism, neo-colonialism, racism, apartheid, Zionism, expansionism and hegemonism.
61.	They are also the problems of the development of international economic co-operation and the establishment of a new, just and reasonable international economic order based upon respect for the independence and sovereignty of peoples.
62.	In this spirit the delegation of the Lao People's Democratic Republic is happy to note that in the past few years the movement of the struggle of the peoples for international peace and security, for the recovery and safeguarding of national independence and economic development has experienced a dynamic upsurge and has become a powerful force capable of averting war and thwarting the unjust policies of the warmongering imperialists and international reactionaries.
63.	The just struggle of the peoples of Asia, Africa and Latin America against imperialism, colonialism, neocolonialism, racism and apartheid for freedom and social progress, has received full support from the Lao People's Democratic Republic.
64.	We very much appreciate the proposals of the meeting of the Political Consultative Committee of the States Parties to the Warsaw Treaty held in January 1983 at Prague, reaffirmed by the meeting of the leaders of those countries last June in Moscow, and the new proposals of Mr. Yuri Andropov, the General Secretary of the Communist Party of the Soviet Union and President of the Presidium , of the Supreme Soviet of the Soviet Union, on the banning of the use of force in outer space and from space against the Earth. These proposals, which demonstrate the high sense of responsibility of the Soviet Union and the other socialist countries regarding international peace and security, have been widely welcomed and supported by peoples throughout the world that cherish peace and justice. In the interest of the whole of mankind, American imperialism and the warmongering forces of the North Atlantic Treaty Organization [NATO] should examine these proposals in their entirety.
65.	The Lao People's Democratic Republic warmly welcomed the success of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held last March at New Delhi, the final declarations of which is stressed once again the important role of our Movement. At the same time, we wish to express our great appreciation of the role played by India, which under the leadership of its Prime Minister, Mrs. Indira Gandhi, the new Chairman of the Movement of Non-Aligned Countries, works constantly in the common interest of the countries of the Movement.
66.	We whole-heartedly support the peoples of El Salvador, Puerto Rico, Chile and Guatemala in their valiant struggle against the interference of the United States and military dictatorships and for true independence and freedom.
67.	As to the question of the sovereignty of Argentina over the Malvinas Islands, that country continues to enjoy the sympathy of our people.
68.	We energetically support the Namibian people, under the leadership of the South West Africa People's Organization, and the people of South Africa, under the leadership of the African National Congress, in their heroic struggle against the racists of South Africa for true independence and freedom. We condemn the attempts of the imperialists and racists of South
Africa to link the granting of independence to Namibia with the withdrawal of Cuban volunteers from Angola.
69.	We stand shoulder to shoulder with the peoples of Angola, Mozambique and the other front-line countries which are fighting against the acts of provocation and armed aggression of the Pretoria racists.
70.	The armed provocation against Libya and the violations of its sovereignty by the United States and its tributary forces are energetically condemned by the delegation of the Lao People's Democratic Republic, which demands, furthermore, that they cease their interference in the internal affairs of Chad and leave the people of that country to resolve their own internal problems.
71.	The Lao delegation supports the struggle of the Saharan Arab people, under the leadership of POLISARIO, for the exercise of its right to self-determination.
72.	The struggle of the people of the Democratic Republic of Afghanistan to protect the gains of the April revolution and to follow the path of national construction it has chosen enjoys our whole-hearted support.
73.	The Lao People's Democratic Republic's approval of the proposal to turn the Indian Ocean into a zone of peace goes without saying. We demand that the United States cease to create obstacles to the holding of the international conference on this problem. We support the sovereignty of Mauritius over the island of Diego Garcia and call explicitly upon the United States to dismantle its base there.
74.	We strongly support the proposals of the Mongolian People's Republic concerning the conclusion of an international convention on non-aggression and on the non- use of force in international relations among the countries of Asia and the Pacific.
75.	We whole-heartedly support the struggle of the Democratic People's Republic of Korea for the peaceful reunification and independence of that country. The United States must withdraw all its troops from the southern part of Korea.
76.	South-East Asia, which I would like to dwell on in particular, is by virtue of its geopolitical and strategic situation a part of the world which unfortunately has become the object of the greed of the imperialists and the Chinese expansionists. In spite of the failure of their policy of interference and aggression, the latter have not given up their machinations aimed at absorbing the three Indo-Chinese countries as part of their expansionist designs concerning the whole of South-East Asia. They strive constantly to maintain a constant state of tension along the Chinese-Lao and Chinese-Viet Nam frontiers, where their troops are stepping up their acts of armed provocation and sabotage of all kinds, and also along the Thai-Kampuchean frontier, where, in collusion with the American imperialists and Thai reactionary forces, they are using Thai territory as a base for feeding, arming and training the rump of the Pol Pot troops and a handful of Khmer reactionaries to undermine the process of the revival of the Kampuchean people. It thus becomes unmistakably clear that China is behind the deterioration of peace and security in South-East Asia and the hostility between the members of ASEAN and the countries of Indo-China.
77.	After having won victories in the national liberation struggle against the imperialists, and having thwarted the policy of interference, aggression and annexation of Chinese leading circles, the three Indo-Chinese countries have no other aspiration than to live in peace so as to staunch the wounds of war, reconstruct their countries, build a new life and establish relations of friendship with 
all their neighbours, including the People's Republic of China. The people of Laos, like the people of Viet Nam and Kampuchea, have always cultivated an age-old friendship with the Chinese people and have spared no effort to promote such friendship. The three countries of Indo-china have repeatedly expressed their wish to sign treaties of peaceful coexistence with China and to normalize relations with that country.
78.	As far as the ASEAN countries are concerned, the Lao delegation is happy to note a certain willingness to begin a dialogue. It is highly desirable that this willingness take concrete form. As for the three countries of Indo-China, they have spared no effort to promote such dialogue with a view to making South-East Asia a zone of peace, stability, friendship and co-operation. Accordingly, at their first summit conference, held in February of this year at Vientiane, high-level representatives of Laos, Kampuchea and Viet Nam reaffirmed that:
 relations of friendship and co-operation among the countries of Indo-China and the ASEAN countries are an important factor for preserving peace and stability in South-East Asia. They should settle all differences through negotiation in a spirit of good neighbourhood, coexist in peace . . . They should not let outside countries interfere and divide them or use the territory of one against another.  [-Sec
As in the past, Laos, Kampuchea an Viet Nam remain and will remain resolutely faithful to this course.
79.	Thus, the withdrawal of volunteers of the Vietnamese army from Kampuchea, which has already taken place on two occasions, is a token of the seriousness of our intent and demonstrates the consistent position of Viet Nam in respect of the independence and sovereignty of that country.
80.	In the course of their seventh conference held last July at Phnom Penh, the Foreign Ministers of Laos, Kampuchea and Viet Nam once again repeated their proposals for the restoration of peace and co-operation in South-East Asia and invited the ASEAN countries and China to embark without delay on the process of dialogue and negotiation	in accordance, with the spirit and letter of the statement on South-East Asia of the seventh conference of the non-aligned countries, held last March at New Delhi. The three countries of Indo-China are ready, on the basis of this statement, to proceed with discussions with their neighbours without preconditions. To demonstrate their good will, they have even accepted the formula of the ASEAN countries for a zone of peace, freedom and neutrality, as a basis for dialogue.
81.	As to the problem of the participation of these two groups of countries—Indo-China and ASEAN—in dialogue, as well as the agenda of the meeting, they should be the subject of an agreement between the two parties. In this regard, the People's Republic of Kampuchea made it explicitly known that it has no intention of making its participation a precondition or obstacle to the opening of the dialogue. The Lao delegation believes that this is an important new and very constructive factor which should give an impetus to dialogue between the two groups of countries.
82.	Another new element is the statement on the problems of South-East Asia adopted by consensus at the conference of the non-aligned countries, including the problem of Kampuchea and its vacant seat.
83.	The Lao People's Democratic Republic considers that the two resolutions constitute a good basis for making progress towards the settlement of the problems between the two groups of countries and for making South-East Asia a zone of peace and stability.
84.	As for the seat of Kampuchea in the United Nations, we regret that the Organization continues to allow it to be occupied by the architects of genocide, Pol Pot and Ieng Sary, under the label of the so-called  Government of Coalition of Democratic Kampuchea . On the other hand we wish to salute the good will shown by the People's Republic of Kampuchea, the sole legitimate representative of the Kampuchean people, which has already stated that it does not intend immediately to occupy the seat when  Democratic Kampuchea  is expelled from the United Nations.
85.	In consideration of the good will thus manifested by the countries of Indo-China, we hope that the United Nations will reconsider its position on the Kampuchean problem so that it can justify the confidence placed in it as the guardian of peace under the Charter and that it will give a positive impetus to dialogue on the problem.
86.	The Lao people, a small people which loves peace, independence and liberty and whose wish is to live in peace and good-neighborliness with all neighbouring countries so that it may devote itself entirely to the development of its country, does not constitute a threat to any one. It is, however, highly regrettable that certain neighbouring countries still consider my country as a target to be destroyed, so that our relations are affected and have deteriorated without any prospects of improvement. On the Chinese-Lao frontier, Chinese troops have massed and have undertaken military exercises, made arrests and executed our frontier guards, have sent spies into Laotian territory and have engaged in propaganda hostile to the policy of the Lao Government and in divisive manoeuvres among the population, and so forth. What is even more dangerous, the Peking leaders are currently maintaining, in Yunan Province in southern China, a certain number of military training centers for Lao refugees, in particular the Hmong reactionaries, in order to send them into Lao territory to carry out acts of sabotage and disrupt public order.
87.	These actions form part of the implementation of the expansionist and hegemonist policy of the Peking leaders with regard to Indo-China and South-East Asia as a whole.
88.	In its relations with the Kingdom of Thailand, the Lao People's Democratic Republic signed the joint Lao- Thailand communiqué in 1979 to strengthen bilateral relations on the basis of the principles of peaceful coexistence and to transform the Mekong, in the section that forms the frontier between the two countries, into a river of friendship, peace and co-operation. Over the last few years, not only has the Thai administration failed to abide by its commitments in good faith, but some of its leaders who support the American imperialists and the Chinese expansionists have been using Thai territory as a sanctuary to train Lao reactionaries in their work of sabotage against the development of Laos, thus impairing the traditional relations of friendship between the two peoples of Thailand and Laos and working against the interests of the two countries. In the interests of the Thai people and in the interests of friendship between the people of Thailand and Laos, those holding power in Thailand should scrupulously implement the joint communiqué issued by the two countries and seek a settlement of their differences with Laos by means of negotiation.
89.	As regards the United States, it continues, always in collusion with the Chinese expansionists and other reactionary forces, to aid and abet the Lao reactionaries in exile in Thailand, to carry out acts of provocation, to interfere in the internal affairs of Laos and to utter slanderous accusations against its Government about the use of chemical weapons against these bandits, charges 
which are renewed each year in the General Assembly. Nevertheless, the Lao Government, anxious to respect friendly relations with the American people and with the worthy aim of normalizing Lao-American relations, has during the year authorized a certain number of American official missions to visit Laos, but to our regret these have led to no concrete results.
90.	Faced with the situation I have described, we believe that the international community should do everything in its power to help make South-East Asia a zone of peace, stability and co-operation.
91.	The Lao delegation wishes to take this opportunity to express from this rostrum the profound gratitude of the Government and people of Laos for the sympathy and support which friendly countries and international organizations in the world have given to the defence and construction of the Lao People's Democratic Republic.
92.	The thirty-eighth session of the General Assembly has opened in a climate of international tension, a matter of some concern to progressive mankind.
93.	Never has the fight to halt the arms race and promote disarmament, to fight the danger of nuclear war and to promote detente and peace, been such a categorical imperative as it is at present.
94.	Never has the fight to overcome imperialism, colonialism, neo-colonialism, domination and exploitation, and to promote independence, freedom and national sovereignty been waged so fiercely and energetically as now.
95.	Never have the tasks of economic development and the struggle to establish a new international economic order, more just and equitable, become such urgent and important topics in international life as they are now.
96.	Never have the struggles for peace, independence and economic development been so intimately linked, so much the main concerns of the international community, as now. It is quite clear that the deepest aspirations of mankind today centre on peace, national independence, social progress, prosperity, friendship and international co-operation.
97.	I with to issue an appeal from this rostrum to all Members of the Organization, to the President of the General Assembly and to the Secretary-General to spare no effort to ensure that this session lives up to the profound hopes of the peoples of the world for international peace and security.
98.	For its part, the Lao People's Democratic Republic will do everything in its power, together with other Member States, to co-operate in that endeavour.
 
	
